EXHIBIT 10.14.1

 

McDATA CORPORATION

 

DISTRIBUTION AGREEMENT
Agreement No. 40-98-0096-07

 

(As Amended Through Amendment #17)

 

“McDATA”

McDATA Corporation
310 Interlocken Parkway
Broomfield, CO  80021-3464

 

“Buyer”

Hitachi Data Systems Corporation

750 Central Expressway

Santa Clara, CA 95050-2627

 

This Distribution Agreement (“Agreement”) is entered into by and between McDATA
and Buyer, and commences on the date accepted and executed by McDATA (“Effective
Date”).

 

Each of the documents identified below is incorporated herein by reference.

 

Distribution Agreement

 

Exhibit A

 

Pricing

 

 

 

Exhibit B

 

Product Specifications

 

 

 

Exhibit C

 

Operational Provisions

 

 

 

Exhibit D

 

Conditions of Software Acceptance; Customer License Agreement

 

 

 

Exhibit E

 

Buyer Entities Authorized to Purchase

 

 

 

Exhibit F

 

Trademarks

 

 

 

Exhibit G

 

Terms for Use of McDATA Enterprise SAN Methodology

 

This Agreement and the applicable Exhibits identified above, are the complete
agreement between McDATA and Buyer with respect to the Products on Figure A-1 of
Exhibit A of this Agreement, and replace all prior oral or written
representations or agreements between the parties.

 

Executed and agreed to:

 

Accepted and agreed to:

 

 

 

 

 

 

 

McDATA Corporation (McDATA)

 

Hitachi Data Systems Corporation

 

 

 

 

 

 

 

By:

/s/  MICHAEL B. GUSTAFSON

 

By:

/s/ DAVID COOMBS

 

 

 

 

 

 

 

Name:

Michael B. Gustafson

 

Name:

David Coombs

 

 

 

 

 

 

 

Title:

VP Sales & Services

 

Title:

EVP, Operations

 

 

 

 

 

 

 

Date:

12/15/99

 

Date:

12/13/99

 

 

 

 

 

 

 

Effective Date:

December 15, 1999

 

 

 

 

 

--------------------------------------------------------------------------------


 

McDATA CORPORATION

 

DISTRIBUTION AGREEMENT

 

Table of Contents

 

 

 

Section Title

 

 

 

1

DEFINITIONS

 

 

 

 

2

TERM

 

 

 

 

3

TERRITORY

 

 

 

 

4

MCDATA’S RESPONSIBILITIES

 

 

 

 

5

BUYER’S RESPONSIBILITIES

 

 

 

 

6

CREDIT AND PAYMENT TERMS

 

 

 

 

 

6.1           Credit

 

 

 

 

 

6.2           Payment

 

 

 

 

7

TITLE AND RISK OF LOSS

 

 

 

 

8

FORECASTS, ORDERS, AND DELIVERY

 

 

 

 

 

8.1           Forecasts

 

 

 

 

 

8.2           Purchase Orders

 

 

 

 

 

8.3           Acceptance of Purchase Orders

 

 

 

 

 

8.4           Spares

 

 

 

 

 

8.5           Order Rescheduling

 

 

 

 

 

8.6           Shipment/Delivery and Export/Import

 

 

 

 

 

8.7           Acceptance of Products

 

 

 

 

 

8.8           Order Cancellation

 

 

 

 

9

PRODUCTS

 

 

 

 

 

9.1           Product Specifications

 

 

 

 

 

9.2           Product Design Changes and Field Modification Orders

 

 

 

 

 

9.3           Improvements

 

 

 

 

 

9.4           Buyer Modification

 

 

 

 

 

9.5           Product Discontinuance

 

 

 

 

10

SOFTWARE LICENSE & RESTRICTIONS

 

 

 

 

11

WARRANTY

 

 

 

 

 

11.1         Product Warranty

 

 

 

 

 

11.2         Software Warranty

 

 

 

 

 

11.3         Title Warranty

 

 

 

 

 

11.4         Year 2000

 

 

 

 

 

11.5         Disclaimer

 

 

 

 

12

TECHNICAL SUPPORT, REPAIRS, AND TRAINING

 

 

i

--------------------------------------------------------------------------------


 

 

12.1         By McDATA

 

 

 

 

 

12.2         By Buyer

 

 

 

 

13

SOFTWARE MAINTENANCE

 

 

 

 

 

13.1         Software Support

 

 

 

 

 

13.2         Program Errors

 

 

 

 

 

13.3         Software Update Service

 

 

 

 

 

13.4         Limitations

 

 

 

 

14

PROPRIETARY RIGHTS INDEMNIFICATION

 

 

 

 

15

DOCUMENTATION:  REPRODUCTION, MODIFICATION, AND DISTRIBUTION RIGHTS

 

 

 

 

16

IDENTIFICATION OF PRODUCTS AND TRADEMARK RIGHTS

 

 

 

 

 

16.1         Identification of Products

 

 

 

 

 

16.2         Trademark Rights

 

 

 

 

 

16.3         Operational Provisions

 

 

 

 

 

16.4         Web Access

 

 

 

 

17

CONFIDENTIALITY OF INFORMATION

 

 

 

 

18

LIMITATION OF LIABILITY

 

 

 

 

19

TERMINATION

 

 

 

 

20

GENERAL PROVISIONS

 

 

 

 

 

20.1         Governing Law

 

 

 

 

 

20.2         Waiver

 

 

 

 

 

20.3         Compliance with Laws

 

 

 

 

 

20.4         Notices

 

 

 

 

 

20.5         Assignment

 

 

 

 

 

20.6         Attorneys’ Fees

 

 

 

 

 

20.7         Official Language

 

 

 

 

 

20.8         Headings

 

 

 

 

 

20.9         Force Majeure

 

 

 

 

 

20.10       Severability

 

 

 

 

 

20.11       Contract Changes

 

 

 

 

 

20.12       Records

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT A

PRODUCT PRICING

 

 

 

 

EXHIBIT B

PRODUCT SPECIFICATIONS

 

 

 

 

EXHIBIT C

OPERATIONAL PROVISIONS

 

 

 

 

EXHIBIT D

CONDITIONS OF SOFTWARE ACCEPTANCE CUSTOMER LICENSE AGREEMENT

 

 

 

 

EXHIBIT E

BUYER ENTITIES AUTHORIZED TO PURCHASE

 

 

 

 

EXHIBIT F

TRADEMARKS

 

 

Distribution Agreement

 

McDATA and Buyer agree as follows:

 

1              DEFINITIONS.

 

1.1          “Buyer” means that entity listed on the first page of this
Agreement and all subsidiaries or affiliates thereof designated to purchase
hereunder as set forth on Exhibit E attached hereto, provided such subsidiaries
or affiliates are bound by the terms and conditions of this Agreement.

 

1.2          “Customer” means any entity to which Buyer sells, rents, leases or
otherwise distributes McDATA Products, including Resellers and End User
Customers.

 

1.3          “Reseller” means an entity authorized by Buyer to purchase Products
directly, or indirectly through Buyer’s channels of distribution, for the
purpose of resale.

 

1.4          “End User Customer” means any entity that purchases
McDATA-manufactured Products from Buyer or a Reseller and/or licenses Software
associated therewith for its use in accordance with McDATA’s then current
published specifications, configurations, and compatibility guidelines for data
communications networking.

 

1.5          “End User Customer Software” means, and is limited to, the Software
in Object Code form, and includes (i) the machine-executable instructions and
all associated descriptive material and documentation for each processor within
each Product supplied by McDATA pursuant to this Agreement, (ii) subsequent
updates and/or enhancements provided by McDATA pursuant to this Agreement and
(iii) any Software Feature Option(s) that is sublicensed pursuant to the terms
of this Agreement. Such Software may be provided to Buyer on magnetic media or
in written or graphic form that performs, describes, or illustrates the
performance of all on-line functions, off-line utilities, and diagnostics
pertinent to the Product.

 

1.6          “Object Code” means computer programming code, substantially or
entirely in binary form that is directly executable by a computer after suitable
processing but without the intervening steps of compilation or assembly.

 

1.7          “Products” means certain McDATA data communication equipment,
hardware, software, related features, conversions, options, and other
accessories as further described in Figure A-1 of Exhibit A of this Agreement
that Buyer is authorized to purchase and distribute, and that may utilize the
Software licensed hereunder.

 

1.8          “Product Specifications” means the product specifications for the
Products that are referred to in Exhibit B, as amended from time to time, as
“Engineering Document Numbers.”

 

1

--------------------------------------------------------------------------------


 

1.9          “Service Provider” means Buyer [***] [***] [***] [***] [***] [***]
authorized by Buyer which perform technical support for and repair Products.

 

1.10        “Services” means the technical support, repairs, and training
provided by McDATA to Buyer under this Agreement.

 

1.11        “Software” means the collective reference to End User Customer
Software, Software Feature Option(s) and software that may be listed on Figure
A-1.

 

1.12        “Software Feature Option(s)” means an optional feature for End User
Customer Software, as available from time to time, that enables special
attributes and/or provides additional functionality, and that will be delivered
to Buyer upon receipt of its purchase order and payment of an additional license
fee, if applicable.

 

1.13        “Spares” means all parts or components of Products that are
generally made available by McDATA for separate sale.

 

1.14        “Trademark” means the proprietary label(s) identified in Exhibit F
under which the Products will be marketed in the Territory, such as:

 

McDATAÒ

 

NOTE:  McDATA and the McDATA logo are registered trademarks of McDATA
Corporation.

 

2              TERM.  The initial term of this Agreement commences on the
Effective Date and continues for a period of [***] ([***]) years, unless sooner
terminated pursuant to the termination provisions in this Agreement. 
Thereafter, this Agreement shall be automatically renewed for successive [***]
([***]) year terms unless either party provides written notice to the other
party of its intent to terminate this Agreement at least [***] ([***]) days
prior to the end of the then-current term.

 

3              TERRITORY.  Buyer is authorized to market the Products and
sublicense the Software worldwide.

 

4              MCDATA’S RESPONSIBILITIES:  Subject to the terms and conditions
of this Agreement, McDATA shall:

 

(i)            upon receipt and acceptance of a purchase order for Products
and/or Software from Buyer, sell/license the specified Products and/or Software
to Buyer at the prices specified in Exhibit A;

 

(ii)           grant Buyer the rights and licenses in the Software as set forth
in Section 10 of this Agreement;

 

(iii)          ship Products and/or Software to Buyer as set forth in Section 8
of this Agreement;

 

(iv)          warrant the Products and Software as set forth in Section 11 of
this Agreement;

 

(v)           indemnify Buyer as set forth in Section 14 of this Agreement;

 

(vi)          offer technical support, repairs, and training to Buyer as set
forth in Section 12 and Exhibit A of this Agreement, at the prices specified in
Exhibit A;

 

(vii)         provide Software support to qualified Buyer personnel as set forth
in Section 13 of this Agreement; and

 

(viii)        make available to Buyer all new releases of Software, with all
available documentation, as set forth in Section 13.

 

2

--------------------------------------------------------------------------------


 

5              BUYER’S RESPONSIBILITIES:  Subject to the terms and conditions of
this Agreement, Buyer shall:

 

(i)            market, sell, lease, rent, and deliver Products to its Customers
in the Territory as set forth in Section 3 of this Agreement;

 

(ii)           forecast, order, take delivery of, accept, and pay for Products
as set forth in Sections 6 and 8 of this Agreement;

 

(iii)          provide all required technical support for the Products to its
Customers as set forth in Section 12 of this Agreement;

 

(iv)          provide all required installation services for the Products and
Software to its Customers;

 

(v)           provide all required training for its Customers;

 

(vi)          provide all required support for the Software to its Customers as
set forth in Section 13;

 

(vii)         protect McDATA’s proprietary rights as set forth in Section 10,
14, and 16 of this Agreement; and

 

(viii)        stock Spares at levels sufficient to satisfy its Customers in
accordance with Section 8.4 of this Agreement.

 

6              CREDIT AND PAYMENT TERMS.

 

6.1          Credit.  McDATA reserves the right to reassess credit terms and
increase or decrease credit limits at any time in its sole discretion, based on
Buyer’s payment history, financial position, and/or perceived risk.

 

McDATA’s obligation to deliver Products ordered, to perform Services, and to
license Software under this Agreement shall be subject to Buyer’s adherence to
all payment and credit terms stipulated herein. Following Buyer’s failure to
comply with these terms, McDATA may, at any time, without liability, suspend
credit and/or delay or reschedule delivery of additional Products, and/or
suspend performance of Services, and/or suspend performance of
Software/maintenance support, and shall give Buyer [***] days written notice of
such action.

 

6.2          Payment.  In the event McDATA agrees to extend open credit to
Buyer, terms of payment are net [***] ([***]) days.  Each Product shipment shall
be invoiced by McDATA upon shipment, and paid for by Buyer when due, without
regard to other scheduled deliveries.  All payments hereunder shall be made in
United States Dollars by electronic wire transfer or bank check.

 

7              TITLE AND RISK OF LOSS.  Title and risk of loss or damage to
Products purchased by Buyer shall pass to Buyer upon shipment.

 

8              FORECASTS, ORDERS, AND DELIVERY.

 

8.1          Forecasts.  Within thirty (30) days after execution of this
Agreement, Buyer will give McDATA a forecast in writing of its projected
purchases of Products for the following [***] ([***])[***]; quantities are to be
identified by model by month.  On or before the fifteenth (15th) day of each
month thereafter, Buyer will provide McDATA with an updated forecast covering
the projected purchases for [***] [***] [***] [***] ([***]) [***] [***].  Such
forecasts are Buyer’s projections of intended total purchases inclusive of all
applicable rescheduled

 

3

--------------------------------------------------------------------------------


 

quantities of Products, are for planning purposes only, and are not commitments
to buy.  Such commitments are only valid upon Buyer’s issuance of purchase
orders as defined in Section 8.2 below.

 

8.2          Purchase Orders.

 

8.2.1       Buyer shall, from time to time, issue purchase orders to McDATA for
Products.  Such purchase orders are Buyer’s commitments to buy.  Normal
lead-time for purchase orders based on the forecast is [***] ([***]) [***] days
after receipt of order (ARO).  Such purchase orders shall be in writing and
identify quantity, model, features and prices.  Each purchase order will be
issued by Buyer at least [***] ([***]) [***] days before its first scheduled
delivery date to Buyer’s specified location.  McDATA will use best effort to
comply with the delivery dates requested on such purchase orders.

 

8.2.2       McDATA agrees to provide to HDS, without liability or charge, the
ability to

 

modify quantities on each issued purchase order as follows:

 

[***]

 

If Buyer requests an increase beyond the percentages specified above, McDATA
will use best efforts to comply with such request.

 

8.2.3       Buyer may transmit purchase orders by facsimile or e-mail provided
such e-mail purchase orders are issued by an authorized HDS representative. 
Buyer shall provide a written list of such authorized persons for each Hitachi
Data Systems Entities listed on Exhibit E.  Orders are considered binding upon
receipt by McDATA of said facsimile or e-mail, subject to acceptance as set
forth below.

 

8.3          Acceptance of Purchase Orders.  McDATA will notify Buyer of its
acceptance or rejection of a purchase order within [***] ([***]) [***] days
after receipt of such purchase order, by email, facsimile or traditional post. 
Failure of McDATA to notify Buyer within [***] ([***]) [***] days will be deemed
acceptance of a purchase order.  In the event that McDATA rejects a purchase
order, McDATA will inform Buyer of the reason for such rejection.  All purchase
orders shall be governed by the terms and conditions of this Agreement, and none
of the terms or conditions of Buyer’s purchase order shall be applicable if they
are in conflict with the terms or conditions of this Agreement unless otherwise
agreed to in writing by McDATA.

 

8.4          Spares.

 

8.4.1       Spare Parts Orders.  Buyer has full responsibility for stocking
Spares at levels sufficient to satisfy its Reseller and End User Customer
requirements.  As outlined in McDATA’s then-current Spares, Repair and Upgrade
Catalog, Spares to support Products currently in production may be ordered from
8:00 to 5:00 MT in three ways:  “Normal Spares”, “Expedite Spares”, and
“Emergency Spares”.  Orders for Normal Spares shall be placed by Buyer not less
than [***] ([***]) days in advance of the earliest delivery date specified in
such orders.  Orders for Expedite Spares shall be placed by Buyer not less
than[***] ([***]) days in advance of the earliest delivery date specified in
such orders.  McDATA shall use its reasonable best efforts to ship orders for
Emergency Spares within [***] ([***]) hours after receipt of order.  Spares to
support discontinued Products shall be handled in accordance with the provisions
of the applicable Product discontinuance notice.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for the [***]month period commencing on the
effective date of the Agreement, orders for Normal Spares may be placed by Buyer
not less than [***] days in advance of the earliest delivery date specified in
such orders.  All pricing on such orders will be at a [***] ([***]) discount off
McDATA’s End User “Spares, Repair and Upgrade Catalog”.  Spare parts orders
placed less than [***] days in advance of the earliest delivery date, will be
priced at the “Expedite” or “Emergency” levels according to lead-times specified
in the “Spares, Repair and Upgrade Catalog”.  Upon expiration of such [***]
month period, pricing and lead times revert to those stated in preceding
paragraph.

 

8.4.2       Other Vendors.  Nothing contained herein shall prohibit Buyer from
purchasing Spares or replacement parts from any other vendor, provided, however,
that McDATA shall have no warranty responsibility with respect to such Spares
purchased from any other vendor or for Products in which such Spares are
installed.  The purchase and use, by Buyer, of expendables (fuses and diskettes)
acquired from sources other than McDATA shall not affect McDATA’s warranty
responsibility for the affected Products.

 

8.5          Order Rescheduling.  Buyer may reschedule a purchase order within
the calendar quarter of the originally scheduled ship date without penalty. 
Within any calendar quarter (“Quarter”) Buyer may reschedule the ship date for
any purchase order(s) accepted by McDATA, on an unlimited basis without charge,
if the new scheduled ship date for such purchase order(s) is within such
Quarter.  [***].  Except as set forth herein, no other rescheduling is allowed.

 

8.6          Shipment/Delivery and Export/Import.  When requested, McDATA will
use reasonable efforts to assist Buyer in obtaining any documents (e.g., import
certificate, pro forma invoice) that are required to enable Buyer to import the
Products into the country of delivery (and, where necessary, for in-transit
passage of goods through another country) and enable McDATA to obtain an export
license for the exportation of the Products.

 

After appropriate export and import licenses are secured, McDATA will ship each
item of Product sold hereunder F.O.B., McDATA’s point of shipment. Buyer shall,
at least [***] ([***]) days prior to the requested delivery date of such
Products, specify in writing the location to which the Products are to be
shipped, and may also specify the type of conveyance and/or carrier for
shipment.

 

As used in this Agreement, shipment and delivery are synonymous.  For purposes
of this Agreement, shipment and delivery occur upon delivery of Products by
McDATA at McDATA’s factory to the common carrier specified by Buyer.

 

8.7          Acceptance of Products.  All Products sold under this Agreement
shall conform to McDATA’s then current Product Specifications at time of
delivery.  Buyer’s acceptance of each Product shall occur upon delivery unless
Buyer notifies McDATA in writing within [***] ([***]) days after delivery that
such Product does not conform to specifications.  Payment for any Product by
Buyer shall not reduce the [***] ([***]) day period available for inspection and
reporting of any nonconformance.  McDATA’s obligation for defective Products
shall be limited to its repair or replacement (at McDATA’s option and expense)
pursuant to the warranty provisions of Section 11 of this Agreement.

 

In the event that any Product delivered to Buyer does not function in accordance
with the specifications during the [***] ([***]) day acceptance period, and such
malfunction is not due to freight damage or other exclusions in Section 11.1,
Buyer shall make a reasonable attempt to isolate and correct the problem and, if
required, shall contact McDATA for

 

5

--------------------------------------------------------------------------------


 

assistance by telephone.  If these steps prove unsuccessful, McDATA agrees, upon
written request by Buyer, to either promptly repair or replace (at McDATA’s
option and expense) the malfunctioning Product as a warranty adjustment to
Buyer’s Products pursuant to Section 11.1.

 

8.8          Order Cancellation.  If, upon installation at an End User
Customer’s site, Buyer finds that a Product has functional defects that render
it unfit for sale, Buyer shall notify McDATA by fax or in writing.  Within [***]
([***]) [***] days of receipt of such notice, McDATA shall ship a replacement
Product to Buyer at no charge to Buyer.  Buyer shall ship the defective Product
to McDATA within [***] ([***]) [***] days of its notice to McDATA.  In the event
that Buyer does not ship the defective Product to McDATA within [***] ([***])
[***] days of its notice to McDATA, Buyer shall pay McDATA [***] [***] [***]
[***] [***]

 

9              PRODUCTS.  McDATA agrees to sell to Buyer the Products listed in
Figure A-1 of Exhibit A of this Agreement, at the prices specified in Figure A-1
of Exhibit A, and under the terms specified in this Agreement.  McDATA reserves
the right to add or withdraw Products from this list.  Additionally, McDATA
reserves the right at any time to make changes to any Products, including
changes that are required to facilitate performance in accordance with Product
Specifications.

 

9.1          Product Specifications.  Reference numbers (“Engineering Document
Numbers”) for McDATA product specifications for the Products are outlined in
Exhibit B of this Agreement. All repairs and maintenance for Products shipped
prior to such change in Product Specifications shall be provided according to
the Product Specifications in effect at the time of the shipment of such
Products.

 

9.2          Product Design Changes and Field Modification Orders.

 

9.2.1       Design Changes.  In the event McDATA proposes a change to the
Products or Software which affects the form, fit or function of the Products and
such change will be implemented for all of McDATA’s customers purchasing similar
products with similar specifications from McDATA, or if such change would
directly affect any Buyer-unique feature, McDATA agrees to provide Buyer prior
notification of such change, and give Buyer an opportunity to comment on such
change.  On such notice, McDATA will state a date by which Buyer’s comments are
required; such date shall be a minimum of [***] ([***]) [***] days from the date
of such notice.  If Buyer has not responded on or before that date, McDATA will
assume Buyer has no comments, and will proceed with the change process.

 

McDATA shall have the right to make any other design changes to the Products
which do not affect the form, fit or function and do not affect a Buyer-unique
feature at any time prior to shipment.

 

Buyer may request changes or modifications in the Products (Buyer Initiated
Change) upon written request to McDATA specifying the same in detail.  As soon
as practicable after receipt thereof, McDATA shall review the request and, if
acceptable to McDATA, shall furnish Buyer price estimates, non-recurring
development costs, and delivery schedules for such changes or modifications.  If
same are acceptable to Buyer, McDATA will, upon receipt of a purchase order
therefor, proceed to implement same at the expense of Buyer.

 

All rights in and to any Product design changes initiated by McDATA or requested
by Buyer shall be the exclusive property of McDATA.

 

9.2.2       Field Changes.  In the event that a Product field change is
mandatory, McDATA will promptly provide Buyer a full description of the problem
and resolution, and any hardware or software required.  Buyer will provide such
information, hardware and software to Service Providers and End Users.

 

6

--------------------------------------------------------------------------------


 

9.2.3       Obsolete Spares.  In the event that McDATA shall have rendered any
Spares obsolete through Mandatory Changes, Buyer shall have the right to return
and receive [***] [***] [***] any excess inventory of such Spares.  McDATA
agrees to accept [***] [***] [***] [***] any such Spares provided the Spares
rendered obsolete have not been damaged or subjected to misuse and are returned
to McDATA, in substantially the same condition as received by Buyer, in a single
lot shipment at Buyer’s expense, within [***] ([***]) [***] days after date of
notice from McDATA pursuant to Section 9.2.4 hereof.

 

9.2.4       Notification. McDATA will notify Buyer promptly of all engineering
change notices (“ECNs”) which affect form, fit or function of the Product, field
changes (including whether they are optional or mandatory), technical and
support documentation changes, microcode updates, driver and firmware updates,
and Product problems.  Such notification will include a message to Buyer via
electronic mail or fax concurrent with McDATA’s release of information to its
support Web sites.  Buyer will provide such information, as appropriate, to
Service Providers and End Users.

 

9.3          Improvements.    McDATA agrees to give Buyer the right to purchase
any new or improved product that has capabilities and functions comparable to
the Products that McDATA makes generally available to its other customers with
similar distribution strategies.  Such new models, options, features and
improvements will be made available to Buyer [***] [***] [***] [***]

 

9.4          Buyer Modification.  Buyer represents that in no event shall Buyer
alter any Product in any way to modify the performance characteristics of that
Product without the prior written permission of McDATA.  The appropriate
identification labels, regulatory agency marks and verification of FCC Class A
Compliance or the licensed agency number are indicated on the Products at the
time of shipment.  Buyer shall not modify any marks or labels affixed to the
Products by McDATA with those showing Buyer’s name, or otherwise modify or
replace such marks or labels.  McDATA hereby disclaims any liability for the
possession, use, resale, or operation of any Products that, as a result of an
alteration by Buyer or any third party, affects its compliance with the
applicable regulations and/or requirements.

 

9.5          Product Discontinuance.  McDATA reserves the right to discontinue
Products by notifying Buyer in writing at least [***] ([***]) days prior to the
discontinuance date.  McDATA agrees to honor all purchases orders received and
accepted by McDATA prior to the date specified on the discontinuance notice.

 

10           SOFTWARE LICENSE & RESTRICTIONS.

 

10.1        Buyer understands that the Software is proprietary to, trade secret
of, and copyrights by McDATA or its suppliers.  Buyer further understands that
Buyer and its Resellers and End User Customers are acquiring only the right to
use the Software, and that all ownership, copyright, and other intellectual
property rights vested in this Software shall remain with McDATA or its
suppliers.

 

10.2        McDATA grants to Buyer the non-exclusive, non-transferable right and
license to use the Software, in Object Code form only, for support, marketing
and demonstration purposes and for the training of its Resellers and End User
Customers.

 

10.3        Buyer agrees that it shall not attempt to modify, reverse engineer,
decompile, disassemble, decode or translate the Software.  Buyer further agrees
that it shall not copy the Software except for archival or back-up purposes, as
may be necessary for use on or with the Products.

 

7

--------------------------------------------------------------------------------


 

10.4        Buyer shall ensure that each End User Customer is provided a copy of
the Software license that is between such End User and McDATA or its suppliers. 
Such Software license may be in the form of a click-through or shrinkwrap
license.  In countries where click-through or shrinkwrap licenses are
enforceable, McDATA’s click-through licenses or shrinkwrap licenses shall
satisfy such requirement.  In countries where click-through licenses or
shrinkwrap licenses are not enforceable, or if Buyer chooses not to use such a
click-through or shrinkwrap license, Buyer shall use a license which contains
substantially the same terms and conditions as those set forth on Exhibit D.

 

10.5        Buyer shall not export, directly or indirectly, the Software to
countries that are not signatories of the Berne Convention.

 

10.6        Buyer shall reasonably notify McDATA promptly of any unauthorized
use, disclosure, reproduction or distribution of Software which comes to Buyer’s
attention.

 

11           WARRANTY.

 

11.1        Product and Spares Warranty.  McDATA warrants that the Products and
Spares purchased will, under normal use and service, conform to Product
Specifications at the time of shipment and be free from defects in material and
workmanship for [***] [***], as measured from the date of shipment.

 

[***]

 

McDATA will, at its option and without charge to Buyer, promptly repair or
replace, any Product (excluding expendables) that is determined to be defective
and that is returned to McDATA within this warranty period, provided the Product
or Spares has not been damaged, subjected to misuse, altered, improperly
repaired or maintained by Buyer or third parties in a manner that McDATA
reasonably determines to have adversely affected performance or reliability. 
McDATA’s liability hereunder is limited to the repair or replacement of the
defective Product or Spares and does not include any labor related to the
removal and/or subsequent reinstallation thereof.  The above warranty extends
solely to Buyer (and shall not be transferred or assigned in any manner) and all
warranty claims must be generated by Buyer.  Repair or replacement of component
parts by McDATA shall not extend or decrease the Product or Spares warranty.

 

11.2        Software Warranty.  McDATA warrants that the licensed Software will,
under normal use and service, conform to Product Specifications and be free from
defects in material and workmanship for [***][***], as measured from the date of
shipment.

 

[***]

 

McDATA’s sole obligation under this warranty shall be to repair or replace any
defective Software media and/or to remedy any non-conformance of the Software to
enable it to conform to the functional specifications set forth in its
applicable documentation.

 

This warranty is only effective when the Software is used on or in conjunction
with the Product(s) to which it relates.  Further, the warranties are contingent
upon proper use of the Software by Buyer or Buyer’s Customers, and will not
apply if the Software has been modified without the prior written consent of
McDATA.  McDATA makes no warranty that use of the Software will be uninterrupted
or error-free, or that its use will meet Buyer’s or Buyer’s Customer’s
suitability requirements.

 

11.3        Title Warranty.  Except for McDATA’s security interest in Products
pending payment therefor pursuant to Section 6, McDATA warrants that title to
all Products delivered to Buyer under this Agreement shall be free and clear of
all liens, encumbrances or other claims.

 

8

--------------------------------------------------------------------------------


 

11.4        Year 2000.  Subject to the other provisions of this Section 11,
McDATA warrants that for a period of one (1) year following the advent of the
Year 2000 the Products sold to Buyer will under normal use and service, as set
forth in the Product Specifications, record, store, process, and present
calendar dates falling on or after January 1, 2000 (including February 29,
2000), in the same manner, and with the same functionality, except for
limitations imposed by the underlying operating system and utilities, as such
Products record, store, process and present calendar dates on or before
December 31, 1999. Notwithstanding the foregoing, McDATA shall not be
responsible for any output, results, errors or abnormal terminations to the
extent that such are caused by (i) any products or services not provided by
McDATA or (ii) any data to be manipulated that is incorrect, ambiguous or that
does not specify a century.

 

11.5        Disclaimer.  THE WARRANTIES AND CONDITIONS SET FORTH HEREIN AND THE
OBLIGATIONS AND LIABILITIES OF McDATA HEREUNDER ARE IN LIEU OF, AND McDATA
HEREBY DISCLAIMS, ALL OTHER EXPRESS OR IMPLIED WARRANTIES AND CONDITIONS,
INCLUDING, WITHOUT LIMITATION, THOSE OF MERCHANTABILITY AND/OR FITNESS FOR A
PARTICULAR PURPOSE.  IN NO EVENT SHALL McDATA’S LIABILITY TO BUYER UNDER THIS
SECTION EXCEED THE AMOUNT PAID BY BUYER TO McDATA FOR THE AFFECTED PRODUCT.

 

Buyer acknowledges and agrees that it will make no representations or warranties
to its Customers, on behalf of McDATA.

 

12           TECHNICAL SUPPORT, REPAIRS AND TRAINING.

 

12.1        By McDATA:

 

12.1.1     Technical Support.  McDATA will provide telephone support to Buyer as
is reasonably required and will, in good faith, cooperate with Buyer to solve
any technical difficulty specific to the designated products that cannot be
resolved by Buyer’s Technical Support Staff (TRC – US, Europe, Australia and
Asia) that are trained to service and maintain the Products.  Buyer’s Technical
Support Staff members must have completed training by McDATA on the designated
products.  McDATA’s Technical Support Center will be staffed and available to
Buyer’s Technical Support Staff 8:00 am to 5:00pm (Mountain Time, US) Monday
through Friday, excluding holidays.  McDATA’s Technical Support Center will be
available to the Buyer’s Technical Support Centers through an answering service
at all other times for situations deemed critical by the Buyer’s Technical
Support Staff.  McDATA will acknowledge the receipt of off-hours critical
situation within [***] ([***]) hours of the time Buyer logged the call with
McDATA’s answering service.  Buyer acknowledges that all technical support
inquiries will originate from the Buyer’s Technical Support Staff (Worldwide
TRC).

 

McDATA will provide and maintain alternate forms of communication for questions
from the Buyer’s Technical Support Staff by means of standard email and through
the McDATA public web site.

 

[***]

 

12.1.2     Repairs.  McDATA shall maintain a repair facility in the United
States for a period of [***] ([***]) years from the last date of shipment to
Buyer of each Product

 

9

--------------------------------------------------------------------------------


 

on a model by model basis. Such repair facility will be available for spares,
repairs, upgrades and on-going technical support (including technical support
pursuant to Section 12.1.1 and Software Support pursuant to Section 13).  [***]
[***]

 

12.1.3     Technical Support Training.  Pricing for McDATA’s training is
specified in McDATA’s Training Guide, as discussed in Exhibit A of this
Agreement.  McDATA shall make available to Buyer, at Buyer’s expense, training
courses and materials designed to instruct Service Providers in the operation
and maintenance of the Products.

 

12.1.4     Information and Documentation.  Information and documentation
provided by McDATA pursuant to Sections 9.2.2, 9.2.4, 12.1.1, 12.1.3, 15 and
Exhibit A, Section 5.1 may be used, displayed and copied by Buyer [***] [***]
solely for Service Providers’ use in supporting and repairing Products.  Buyer
[***] [***] will include on any such reproduction, copies or displays any of
McDATA’s confidentiality, ownership, use restriction statements and other
similar notations that appear on the original versions of such material.  The
only Web access Buyer [***] [***] may provide to such material which is
designated McDATA confidential or proprietary is to Service Providers with a
need to know via Buyer’s [***] [***] restricted-access intranet or
password-controlled extranet; such confidential or proprietary material may not
be posted on any Buyer [***] [***] public Internet site.

 

12.1.5     Corrective Action.  In the event that (a) Buyer becomes aware of a
recurring problem arising from or related to a Product, or a Product quality
problem, or (b) an End User Customer specifically requests investigation of a
Product problem experienced by the End User Customer, Buyer will notify McDATA. 
For a problem described under (a), the parties will consult to mutually develop
an action plan, including fault identification, for a prompt remedy.  For an End
User Customer problem described in (b), the parties will mutually investigate
the matter and draft a response for the End User Customer.

 

12.2        By Buyer:  Buyer Technical Support.  Buyer’s technical support group
will attempt to remedy technical difficulties encountered by Buyer’s Customers. 
If Buyer is unable to resolve such technical difficulties, Buyer’s designated,
trained technical support group will act as the interface between McDATA’s
service support organization (as set forth in Section 12.1.1) and Buyer’s field
service organization.

 

13           SOFTWARE MAINTENANCE.  Upon payment of the license fee and/or
then-current annual maintenance fee listed in Exhibit A, McDATA shall make
available to Buyer the following services:

 

13.1        Software Support.  [***].  Buyer agrees to give McDATA prompt
written notice of any program errors it discovers.  McDATA shall provide Buyer
with corrections to reported errors as soon as possible after receipt of
notification and supporting materials from Buyer regarding such error.  In the
event Buyer reports a program error, McDATA will resolve the error using the
latest Software release.  The error will be deemed corrected when McDATA makes
the latest release available to Buyer unless Buyer communicates with McDATA,
within [***] ([***]) days after Buyer’s receipt of the Software release, that
the error has not been corrected.

 

13.2        Program Errors.  McDATA and Buyer recognize that Software
nonconformities are of varying severity and require different levels of
responsiveness.

 

10

--------------------------------------------------------------------------------


 

Priority 1 - Critical Error

Priority 1 errors are those that corrupt data or that a user cannot conveniently
work around.  McDATA recognizes that Priority 1 errors have a significant impact
on End User Customers and require immediate attention.  McDATA agrees to
acknowledge receipt of Buyer’s report of such Priority 1 errors within [***]
([***]) hours of such call, and further agrees to commence corrective action as
soon after receipt of such report as is reasonably possible, and will diligently
pursue such corrective action until the errors are corrected.

 

Priority 2 - Serious Error

Priority 2 errors are errors for which work-arounds are available; however, they
have a noticeable effect and require prompt attention.  McDATA agrees to
acknowledge receipt of Buyer’s report of such Priority 2 errors within [***]
hours of such call.  In the event a Priority 2 error is not resolved within
[***] ([***]) days after Buyer reports the error, McDATA will provide Buyer with
the schedule and action plan for prompt resolution.

 

Priority 3 - Minor Error

Priority 3 errors usually have minimal impact and need not be resolved
separately.  Resolution of these errors may be incorporated in maintenance
updates as periodically released by McDATA.

 

13.3        Software Update Service.  Upon payment of the License Fees and
Annual Maintenance Fees as defined in Exhibit A, Pricing, McDATA will provide
Buyer with Software and documentation updates, as they become available for
Buyer to provide to End User Customers, directly [***] [***] [***].  McDATA
grants Buyer [***] [***] the limited right to post Software drivers, firmware
and Software updates on their secure, password protected intranet and extranet
sites only for use by Service Providers in the support of McDATA Software. 
Buyer acknowledges that Software drivers, firmware and Software updates are
proprietary and confidential information of McDATA and will not disclose
drivers, firmware and software updates to others unless specifically authorized
under the terms of this Agreement.  McDATA Software drivers, firmware and
software updates posted on Buyer’s [***] [***] web site[***] shall include the
following legend:  “The McDATA Product software drivers, firmware and software
updates contained herein are owned by McDATA and are considered confidential. 
Such McDATA Product software drivers, firmware and software updates may be used
only by McDATA’s licensees.  Unauthorized copying of these software drivers,
firmware and software updates is strictly prohibited.”  [***].

 

13.4        Limitations.

 

13.4.1     Should McDATA announce the availability of a new Software release
that enhances and supersedes a previous release, McDATA will discontinue
maintenance support for the previous release and shall provide [***] ([***])
months’ written notice to Buyer prior to the effective date of such maintenance
discontinuation.

 

13.4.2     For a period of [***] ([***]) years from the date of the last
shipment to Buyer of a discontinued Product utilizing the Software, McDATA shall
make available to Buyer such Software maintenance services as may reasonably be
required for such Products [***] [***] [***] [***] [***]

 

14           INDEMNIFICATION.

 

14.1        By McDATA. Subject to the provisions of Section 14.3, McDATA agrees,
at its expense, to defend, indemnify and hold harmless Buyer and its officers,
directors and employees

 

11

--------------------------------------------------------------------------------


 

from and against all third party claims, suits and proceedings (l) arising in
connection with any breach of this Agreement by McDATA, or (ll) based on any
third party claim that the Products and/or Software infringe or violate any
United States patent or trademark, or worldwide trade secret or copyright, and
will pay all final judgments awarded or settlements entered into on such claim,
proceeding or suit. Notwithstanding the foregoing, McDATA shall not be liable
for any claim of infringement to the extent any Product or Software is altered
or modified without McDATA’s authorization.

 

In the event the Products or Software become, or in McDATA’s opinion are likely
to become, the subject of an infringement, McDATA shall have the right, at its
option and expense, to (i) obtain the rights to continued use of such Product or
Software, (ii) replace or modify the Product or Software so that it is no longer
infringing, or if, despite McDATA’s best efforts, neither (i) nor (ii) is
possible, (iii) [***].

 

The foregoing remedies are the sole remedies for infringement of any
intellectual property rights.

 

14.2        By Buyer. Subject to the provisions of Section 14.3, Buyer agrees,
at its expense, to defend, indemnify and hold harmless McDATA and its officers,
directors and employees from and against all third party claims, suits and
proceedings arising in connection with (i) Buyer’s alteration or modification of
any Product as described in Section 9.4, (ii) any breach by Buyer of this
Agreement and (iii) Buyer’s modification of any Products and/or Software that
infringes any third party’s U.S. patents, copyright or trade secrets and that,
but for Buyer’s modifications, would not infringe such third party’s rights, and
will pay all final judgments awarded or settlements entered into on such claim,
proceeding or suit.

 

14.3        Indemnification Procedures. The indemnifying party’s indemnification
obligations are conditioned upon the indemnified party:  (i) giving prompt
notice of the claim or action to the indemnifying party; (ii) granting sole
control of the defense or settlement of the claim or action to the indemnifying
party (except that the indemnified party’s prior written approval will be
required for any settlement that reasonably can be expected to require a
material affirmative obligation of, result in any ongoing material liability to
or materially prejudice or detrimentally impact the indemnified party in any
way); and (iii) providing reasonable cooperation and, at the indemnifying
party’s request and expense (except for the value of the time of the indemnified
party’s employees), assistance to the indemnifying party in the defense or
settlement of the claim or action.

 

15           DOCUMENTATION:  REPRODUCTION, MODIFICATION, AND DISTRIBUTION
RIGHTS.  Except as otherwise provided in Section 17 and in Exhibit A,
Section 5.1 hereof, and subject to the retention of all copyright notices and/or
confidentiality legends, Buyer [***] [***] shall have the right to (l) copy any
McDATA-supplied documentation for use internally by their employees and
authorized subcontractors in order to promote and maintain the Products, and
(ll) to translate, reproduce, and distribute to its Resellers and End User
Customers copies of McDATA’s Product manuals and related documentation in
conjunction with McDATA’s Products as purchased or leased by Resellers and End
User Customers.  Buyer shall indemnify and hold McDATA, its successors and
assigns, harmless from and against any liabilities, damage, costs, and expenses,
including reasonable attorneys’ fees with respect to claims resulting from the
Buyer’s [***] [***]  translation of McDATA’s Product manuals and related
documentation.

 

In the event the parties agree that Buyer may market and distribute the Products
under Buyer’s trademarks, and subject to the retention of all copyright notices
and/or confidentiality legends, Buyer shall have the further right to prepare,
assemble, and circulate Buyer’s own maintenance manuals derived from such
documentation for use by its employees and, in the maintenance of the Products. 
Buyer shall have the further right and obligation, at Buyer’s expense, to
prepare a derivative work based upon McDATA’s end user documentation, including
translations thereof, and to reproduce and distribute Buyer’s end user
documentation to its Reseller and End User Customers.

 

12

--------------------------------------------------------------------------------


 

16           IDENTIFICATION OF PRODUCTS, TRADEMARK RIGHTS AND WEB ACCESS

 

16.1        Identification of Products.  McDATA and Buyer hereby agree that
Products sold hereunder will be labeled and marketed by Buyer under Trademarks
and trade names owned by McDATA. Buyer agrees that for Products labeled and
marketed under McDATA Trademarks or trade names, Buyer shall not remove, alter
or obscure any McDATA proprietary markings on any Product at any time.  Buyer
agrees that, in its sales promotions, advertising literature and any other
public references, Buyer will identify such Products as McDATA’s Products.

 

In the event the parties agree that the Products will be labeled and marketed by
Buyer under Buyer’s trademarks or trade names, McDATA shall have the right to
affix and Buyer shall not remove or cover over a nameplate indicating model
number, serial number, patent number and/or patent pending legends, and any
other markings that may be required by law or by regulatory agencies.  In such
event, Buyer agrees that, in its sales promotions, advertising literature and
any other public references, Buyer will identify such Products as Buyer’s
Products.

 

16.2        Trademark Rights.  During the term of this Agreement, McDATA grants
permission to Buyer and Resellers to use McDATA’s trade name and Trademarks only
as follows: (l) in connection with the sale, lease, licensing, distribution,
advertisement or promotion of the Products in the Territory; (ll) to identify
Buyer as an “Authorized Reseller” of McDATA.  Trademarks may be used only in the
form as forth in Section 1 of Exhibit F, attached hereto and incorporated
herein, provided such Trademark is identified as being a registered Trademark of
McDATA Corporation as set forth in Section 2 of Exhibit F.  Buyer agrees to
report any infringement, of which they are aware, relating to McDATA’s or its
licensor’s rights in said Trademarks and trade names.  Buyer shall use McDATA’s
Trademarks and trade names at Buyer’s place of business, in sales literature and
all other promotional materials, and in all media advertisement, shall use
McDATA’s trade name solely to reflect the source of such Products, and shall
identify Trademarks and trade names as being the property of McDATA.

 

Both Buyer and McDATA recognize the importance of maintaining the nature and
quality of products offered and services rendered under McDATA’s Trademarks. 
Therefore, Buyer agrees that all products and services provided under McDATA’s
Trademarks shall be of the same and consistent high quality as those that are
presently offered by McDATA.

 

Prior to initial publication or commercial use, samples of Buyer’s intended use
of McDATA’s Trademark and/or trade name in its printed material shall be
delivered to McDATA for review and approval.  In the event Buyer modifies such
use, Buyer will submit such modification to McDATA for review and approval. 
McDATA reserves the right to discontinue use or to substitute any McDATA
Trademark or trade name at any time.  Immediately upon written notice from
McDATA of discontinued use, Buyer shall immediately (or upon prompt liquidation
of inventory) stop using the Trademark and/or trade name, and if so instructed
by McDATA, destroy or return to McDATA any remaining goods, advertising and
packaging materials bearing such trademark and/or trade name.  In the event of
substitution, Buyer shall immediately use such new Trademark and/or trade name,
and stop using the previous Trademark and/or trade name, and if so instructed by
McDATA, destroy or return to McDATA any remaining goods, advertising and
packaging materials bearing such previous Trademark and/or trade name.

 

McDATA will, in its sole discretion, in its name and at its expense, apply for
certificates of use or registration of its Trademark(s), as applicable, or may
require Buyer to apply therefor on McDATA’s behalf and at its expense.  Buyer
agrees to cooperate with McDATA in making such applications as may be reasonably
requested.  Buyer

 

13

--------------------------------------------------------------------------------


 

acknowledges that all right, title and interest in said Trademarks and trade
names shall at all times vest in McDATA or McDATA’s licensors, and Buyer will
not apply for or register Trademarks and/or trade names which are the same as or
confusingly similar thereto, except with McDATA’s prior written consent.

 

It is the intention of the parties to protect as fully as possible all of their
rights to their respective Trademarks.  Therefore, no right is granted hereunder
for either party to use the Trademarks of the other party, except as provided
herein or as specifically permitted in writing by such other party.  Willful use
of a party’s Trademark contrary to the provisions of this Section shall
constitute a material breach of this Agreement.

 

16.3        Operational Provisions.  In the event the parties agree that the
Products will be labeled and marketed by Buyer under Buyer’s Trademark, special
provisions for identifying Products being purchased by Buyer are set forth in
the attached Exhibit C.

 

16.4        Web Access.  The HITACHI DATA SYSTEMS web site may utilize and
maintain (a) hyperlinks to the main and any additional relevant pages related to
Products listed on Exhibit A of McDATA’s internet site, www.mcdata.com, (b)
unaltered electronic reproductions of documentation (but not documents
qualifying as Proprietary Information) supplied by McDATA to HITACHI DATA
SYSTEMS, and (c) display the McDATA logos on connection with promoting the
Products.  All Buyer uses of McDATA logos will comply with McDATA Trademark Use
Policies and logo specifications that are provided by McDATA to Buyer.  In
accordance with Section 16.2, Buyer will provide to McDATA samples of Buyer’s
use of McDATA’s logos.  Upon termination of this Agreement, HITACHI DATA SYSTEMS
shall cease to use any such marks, names, hyperlinks or logos, and shall, within
a reasonable time, remove any reference to McDATA from its advertising and
promotional material.

 

17           CONFIDENTIALITY OF INFORMATION.  Each party acknowledges that, in
the course of purchasing Product and/or licensing Software and meeting its
respective obligations under this Agreement, it might obtain information
relating to the Products, the Software and/or the other party that is of a
confidential and proprietary nature and, if furnished in written or other
tangible form is clearly marked as being confidential or proprietary, or, if
orally or visually furnished, is identified as being confidential or proprietary
in a writing submitted to the recipient within thirty (30) days after such oral
or visual disclosure (“Proprietary Information”).  Such Proprietary Information
may include, but is not limited to, trade secrets, know-how, inventions,
techniques, processes, programs, schematics, data, customer lists, financial
information, and sales and marketing plans.  Each party agrees that, at all
times during the term of this Agreement and for three (3) years after its
termination, it shall (i) not use or disclose the Proprietary Information of the
other party, except as expressly authorized by this Agreement and (ii) use at
least that level of effort to prevent the disclosure of the other party’s
Proprietary Information as that level of effort used by itself to protect its
own proprietary information of similar importance, but in any event at least
commercially reasonable efforts. Each party further agrees that, when disclosing
Proprietary Information of the other party to its employees and Resellers, it
shall do so only (x) on a “need to know” basis to fulfill that party’s
obligations under this Agreement or to operate, maintain, or support the
Products, and (y) after such Resellers have executed written confidentiality
agreements with terms substantially equivalent to those herein.

 

Upon termination of this Agreement and upon request, the receiving party shall
promptly return all  of the other party’s Proprietary Information under its
control and all copies thereof to the disclosing party, except that the
receiving party shall be permitted to retain such copies of the Proprietary
Information as are necessary to operate, maintain or support Products previously
purchased pursuant to this Agreement.

 

Either party may publicly disclose the existence of this Agreement; however,
neither party shall disclose the specific terms and conditions to any third
parties except by written agreement

 

14

--------------------------------------------------------------------------------


 

between McDATA and Buyer dated subsequent to the Effective Date or as required
by law or the order of a court of this Agreement with other buyers.

 

The non-use and non-disclosure provisions of this Section shall not apply to
information that (i) can be documented, by adequate written records, that the
receiving party already knew at the time of disclosure; (ii) is or becomes
publicly known or readily ascertainable by the public through no wrongful act of
the receiving party; (iii) can be documented, by adequate written records, to
have been independently developed by the receiving party without reference to or
use of any  Proprietary Information; (iv) is rightfully received by the
receiving party from a third party without breach of any confidentiality
obligations by such third party; (v) is required to be disclosed by operation of
law or pursuant to order of a government agency that has jurisdiction over such
information; or (vi) is released by written mutual agreement of McDATA and
Buyer.

 

The parties agrees that any violation of this or any other agreement covering
nondisclosure of  Proprietary Information or publication or any unauthorized
disclosure of Proprietary Information shall constitute a violation of the terms
of this Agreement.  Each party agrees that violation of the terms hereof shall
cause the other party irreparable damages for which monetary damages may be
inadequate, and each party agrees that the other party shall be entitled to
injunctive relief.

 

18           LIMITATION OF LIABILITY.  [***] [***] IN NO EVENT WILL EITHER PARTY
BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (INCLUDING LOSS OF ANTICIPATED REVENUE OR LOSS RESULTING FROM BUSINESS
DISRUPTION) ARISING IN CONNECTION WITH THIS AGREEMENT, WHETHER IN AN ACTION FOR
CONTRACT OR TORT AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE.

 

[***] IN NO EVENT SHALL THE LIABILITY OF EITHER PARTY TO THE OTHER, IN ANY
INSTANCE, EXCEED  [***].

 

19           TERMINATION.  In addition to any other rights or remedies that may
be available at law or in equity, either party may terminate this Agreement upon
the occurrence of any one of the following:

 

(i)            In the event of a material breach by either party in the
performance of their obligations hereunder, the party alleging the breach shall
give written notice specifying the nature and extent of the breach to the other
party and such party shall have thirty (30) days thereafter to cure the breach. 
If the breach is not cured within the thirty (30) day period, termination shall
become effective on the thirtieth (30th) day following the written notice.

 

(ii)           Immediately without notice in the event that the other party (1)
ceases to carry on its business as currently conducted; (2) becomes insolvent;
(3) makes a general assignment for the benefit of creditors, (4) files a
voluntary petition of bankruptcy, suffers or permits the appointment of a
receiver for its business or assets; (5) becomes subject to any proceedings
under any bankruptcy or insolvency law, where such proceeding has not been
dismissed within sixty (60) days or (6) has wound up or liquidated, voluntarily,
or otherwise.

 

Termination of this Agreement shall not relieve either party of the obligations
incurred under this Agreement pursuant to Sections 6, 10.2, 10.3, 11, 12.1.2,
14, 15, 16.2, 17, and 20.5, which Sections shall survive such termination.  In
addition, any other obligations under this Agreement that by their nature extend
beyond the expiration date or other termination of this Agreement shall survive
and remain in effect until all such obligations are satisfied.

 

15

--------------------------------------------------------------------------------


 

20           GENERAL PROVISIONS.

 

20.1        Governing Law.  This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Colorado of the United
States of America, and shall not be construed in accordance with or governed by
the United Nations Convention for International Sales of Goods (CISG).

 

20.2        Waiver.  No waiver of any right or remedy on one occasion by either
party shall be deemed a waiver of such right or remedy on any other occasion.

 

20.3        Compliance with Laws.  Buyer and its Resellers shall comply with all
applicable laws, including, without limitation, the export control laws of the
United States of America, any export control regulations of the United States,
and any applicable laws or regulations of those countries involved in
transactions concerning the exporting, importing and re-exporting of Products
purchased under application of these terms and conditions.  Buyer  and its
Resellers shall also comply with the United States Foreign Corrupt Practices Act
and shall indemnify McDATA from and against any liabilities, damage, costs and
expenses, including reasonable attorneys’ fees with respect to claims resulting
from violations of such act by Buyer and/or its Resellers.

 

Further, Buyer acknowledges that the laws and regulations of the United States
restrict the export and reexport of commodities and technical data of United
States origin, including some or all of the Software.

 

20.4        Notices.  Notices required hereunder shall be in writing, and shall
be deemed given when transmitted by facsimile (provided such facsimile is
subsequently confirmed in writing within five (5) days of the facsimile date) or
deposited with an express delivery service with guaranteed third day delivery,
prepaid, addressed as follows:

 

To McDATA:

 

With an additional copy to:

McDATA Corporation

 

McDATA Corporation

310 Interlocken Parkway

 

310 Interlocken Parkway

Broomfield, Colorado  80021-3464

 

Broomfield, Colorado 80021-3464

Attn.:

Vice President of

 

Attn.:  Contract Operations

 

Marketing and Sales

 

 

Facsimile # 303/465-4996

 

 

 

 

 

To Buyer:  Hitachi Data Systems

 

With an additional copy to:

750 Central Expressway

 

Hitachi Data Systems

Santa Clara, CA  95051

 

750 Central Expressway

Attn.:  Vice President Alliances

 

Santa Clara, CA  95051

Facsimile # 408/748-8451

 

Attn.:  General Counsel, M/S 32-02

 

 

Facsimile # 408/970-5949

 

20.5        Assignment.  Neither Buyer nor McDATA shall assign this Agreement or
any rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.

 

20.6        Attorneys’ Fees.  If any dispute arises between the parties with
respect to the matters covered by this Agreement that leads to a proceeding to
resolve such dispute, the prevailing party shall be entitled to receive its
reasonable attorneys’ fees and out-of-pocket costs incurred in connection with
such proceeding, in addition to any other relief it may be awarded.

 

20.7        Official Language.  The official language of this Agreement, and all
transactions conducted under this Agreement, is English.  Documents or notices
not originally written in English shall have no effect under this Agreement
until they have been translated into

 

16

--------------------------------------------------------------------------------


 

English by the party providing the notice or document and the English
translation shall then be the controlling form of the document or notice.

 

20.8        Headings.  The headings provided in this Agreement are for
convenience only and shall not be used in interpreting or construing this
Agreement.

 

20.9        Force Majeure.  Neither party shall be responsible for any failure
to perform or delay in performing any of its obligations due to causes beyond
the reasonable control of the party, including but not limited to acts of God,
war, riot, embargoes, acts of civil or military authorities, fire, floods,
accidents, strikes, or shortages of transportation, facilities, fuel, energy,
labor, or materials.  In the event of such delay, either party may defer the
performance for a period equal to the time of such delay.

 

20.10      Severability.  If any provision of this Agreement shall be held
illegal, unenforceable, or in conflict with any law having jurisdiction over
this Agreement, the validity of the remaining portions or provisions hereof
shall not be affected thereby.

 

20.11      Contract Changes.  Except as provided herein, this Agreement may not
be modified or amended except by an instrument in writing signed by duly
authorized representatives of both parties.  The parties acknowledge that from
time to time McDATA and Buyer may wish to implement changes to this Agreement. 
On an ongoing basis, these changes will be executed in accordance with a
formalized written process, and the overall Agreement may be amended annually
with mutual agreement of both parties.

 

20.12      Records.    During the term of this Agreement [***] [***] Buyer shall
maintain a full and complete record of all Buyer’s shipments of Software to
Resellers and End User Customers including any information or reports Buyer
receives from Resellers with regard to Product.  During such time, McDATA
retains limited rights to audit such records.  Such audit shall be conducted by
an independent third party at McDATA’s expense and is subject to reasonable
notice by McDATA and shall take place during Buyer’s normal business hours.

 

EXHIBIT A

 

[***]

 

 

Figure A – 1

 

[***]

 

 

EXHIBIT B

 

[***]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OPERATIONAL PROVISIONS

 

In the event the parties agree that the Products will be labeled and marketed by
Buyer under Buyer’s Trademark, the following operational provisions apply.

 

All prices assume Buyer’s purchase of McDATA’s standard Product design, standard
parts and identification thereof, packing and packaging and identification
thereon, and documentation relating to installation, operation and maintenance,
with the following exceptions:

 

1.             Logos.  McDATA Products are normally shipped without a logo. 
McDATA agrees to apply specialized logos, as outlined below, to Products
purchased by Buyer, provided Buyer has supplied sufficient information in
compliance with McDATA’s Manufacturing Specifications within ninety (90) days of
the initial requested ship date, and has supplied logos/nameplates and/or labels
within thirty (30) days of the requested ship date.

 

Custom Logos.  McDATA will, at Buyer’s expense, produce and apply a specialized
logo for Buyer if Buyer provides the necessary artwork, dimensioned drawings,
color, and material specifications.  McDATA will have the logos designed and
manufactured.  McDATA prefers to use a Lexan-type material.

 

Buyer-Provided Logos.  McDATA will apply Buyer’s adhesive-backed logo to the
Products if Buyer supplies the logos, and if Buyer provides clear instructions
as to placement.  If Buyer supplies its logo to McDATA, McDATA requires Buyer’s
logo part number so that McDATA may order the logos directly from Buyer or
Buyer’s recommended supplier.  If Buyer supplies its own logo and McDATA has not
received the logos in time for scheduled Product shipment, McDATA will ship the
Product without Buyer’s logo on the unit.

 

2.             Identification of Parts.  Buyer agrees that it will utilize
McDATA’s system of component identification.  All field replaceable components
of the Products shall bear McDATA Corporation part numbers.  Other components,
as used on or in the field replaceable components of the Products may bear
either McDATA Corporation part numbers or supplier part numbers.

 

3.             Packing and Shipping Containers.  McDATA agrees to package all
Products, Spares and replacement components in accordance with standard industry
practices.

 

Pre-Printed Shipping Carton Labels.  Products are shipped in generic shipping
cartons with generic pre-printed labels (e.g., international handling labels). 
These labels must be applied to all cartons and cannot be customized.

 

Buyer-Supplied Carton Labels.  McDATA will apply Buyer-supplied shipping labels
showing Buyer’s name, logo, etc., provided Buyer supplies McDATA with
pre-printed labels, and the part number for those labels that allows McDATA to
order the labels from Buyer or from Buyer’s recommended supplier.  If McDATA has
not received the labels in time for scheduled Product shipment, McDATA will ship
without Buyer’s label on the carton.

 

Custom Carton Labels.  At Buyer’s expense, McDATA will develop and supply
special shipping labels for Buyer, provided Buyer supplies to McDATA the artwork
necessary to create the labels and the material requirements for the labels in
sufficient time to complete the development and ordering of the special labels
prior to the scheduled Product shipment date.

 

4.             [***]

 

5.             Obsolete Parts Return.  [***]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

An extra section break has been inserted above this paragraph. Do not delete
this section break.

 

 

EXHIBIT E

 

[***]

 

EXHIBIT F

 

TRADEMARKS

 

Pursuant to Section 16.2, Buyer may use the following Trademarks:

 

Section 1               Logo:

 

[g41531kaimage002.jpg]

 

Upon request, McDATA will provide a copy of the Corporate Standards for using
McDATA’s Logo.

 

Section 2               The following statement must appear whenever the McDATA
Trademark is used:

 

“McDATAÒ and the McDATA logo are registered trademarks of McDATA Corporation.”

 

EXHIBIT G

 

[***]

 

19

--------------------------------------------------------------------------------